  Case 2:20-mc-00014-JRG Document 6 Filed 12/16/20 Page 1 of 2 PageID #: 60



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


                                                  §
                                                  §
In re: DMCA Section 512(h) Subpoena to
                                                  §    CIVIL ACTION NO. 2:20-MC-14
YouTube, LLC
                                                  §
                                                  §


                                             ORDER
       Before the Court is Petitioner Bobby Goldstein Productions, Inc.’s (“BGP”) Notice of

Request for Issuance of DMCA Subpoena to Identify Alleged Infringers Pursuant to 17 U.S.C.

§ 512(h) (the “Notice”). (Dkt. No. 1.) In the Notice, BGP requests that the Court issue a subpoena

to identify alleged infringers pursuant to the subpoena provision of the Digital Millennium

Copyright Act (“DMCA”). The subpoena provision provides that “[a] copyright owner or a person

authorized to act on the owner’s behalf may request the clerk of any United States district court to

issue a subpoena to a service provider for identification of an alleged infringer in accordance with

this subsection.” 17 U.S.C. § 512(h)(1). To comply with the requirements of the subsection, the

requester must file with the clerk “a copy of the notification described in subsection (c)(3)(A),” “a

proposed subpoena,” and “a sworn declaration to the effect that the purpose for which the subpoena

is sought is to obtain the identity of an alleged infringer and that such information will only be

used for the purpose of protecting rights under this title.” Id. § 512(h)(2). The Court, having

considered the request made to YouTube, LLC (Dkt. No. 1-2 at Exhs. A, B), the proposed

subpoena (Dkt. No. 1-3), and the declaration of Jeffrey R. Bragalone (Dkt. No. 1-2), is satisfied

that BGP has complied with the requirements as laid out in the subpoena provision of the DMCA.

Accordingly, the Clerk of Court is directed to ISSUE the subpoena as found in Docket Entry 1-3.
Case 2:20-mc-00014-JRG Document 6 Filed 12/16/20 Page 2 of 2 PageID #: 61




So ORDERED and SIGNED this 16th day of December, 2020.




                                          ____________________________________
                                          RODNEY GILSTRAP
                                          UNITED STATES DISTRICT JUDGE




                                      2
